Cite as 2017 Ark. App. 92

                ARKANSAS COURT OF APPEALS
                                     DIVISION IV
                                     No. CR-16-485


N.L.                                            Opinion Delivered   February 15, 2017
                              APPELLANT
                                                APPEAL FROM THE CRAWFORD
                                                COUNTY CIRCUIT COURT
V.                                              [NO. 17JV-15-295]

                                                HONORABLE MICHAEL MEDLOCK,
                                                JUDGE
STATE OF ARKANSAS
                                APPELLEE        REBRIEFING ORDERED



                          PHILLIP T. WHITEAKER, Judge

       The Crawford County Circuit Court adjudicated appellant N.L. delinquent on

charges of possession of a controlled substance, aggravated assault on a family or household

member, and second-degree domestic battery. N.L. filed a timely notice of appeal and now

challenges the sufficiency of the evidence supporting his adjudication with respect to the

aggravated-assault and domestic-battery charges.

       We are unable to reach the merits of N.L.’s arguments at this time, however, and we

must order rebriefing. Counsel has inadvertently provided this court with an addendum that

contains the pleadings, exhibits, and orders from the case of A.W. v. State, 2017 Ark. App.
34, which was briefed by the same attorney and submitted to this court on January 11, 2017.

We therefore direct counsel to file a substituted addendum that contains the pleadings,

exhibits, and orders from the instant case. Counsel has fifteen days from the date of this
                                  Cite as 2017 Ark. App. 92

opinion in which to do so. See Ark. Sup. Ct. R. 4-2(b)(3) (2016); Stockton v. State, 2014 Ark.

App. 25.

       Rebriefing ordered.

       VAUGHT and MURPHY, JJ., agree.

       Lisa-Marie Norris, for appellant.

       Leslie Rutledge, Att’y Gen., by: Amanda Jegley, Ass’t Att’y Gen., for appellee.




                                              2